266 F.2d 697
BAKERSFIELD BROADCASTING COMPANY, Petitionerv.UNITED STATES of America andFederal Communications Commission, Respondents, Marietta Broadcasting, Inc., Intervenor.
No. 14541.
United States Court of Appeals District of Columbia Circuit.
Argued April 7, 1959.
Decided May 14, 1959.

On Petition for Review of Orders of the Federal Communications Commission.
Mr. Ben C. Fisher, Washington, D. C., with whom Mr. Charles V. Wayland, Washington, D. C., was on the brief, for petitioner.
Mr. Charles F. Duvall, Washington, D. C., also entered an appearance for petitioner.
Mr. Jerry M. Hamovit, Counsel, Federal Communications Commission, with whom Messrs. John L. Fitzgerald, Gen. Counsel, Federal Communications Commission, Richard A. Solomon, Asst. Gen. Counsel, Federal Communications Commission, at the time brief was filed, Mrs. Ruth V. Reel, Counsel, Federal Communications Commission, and Mr. Henry Geller, Counsel, Department of Justice, were on the brief, for respondents.
Mr. Daniel M. Friedman, Atty., Dept. of Justice, also entered an appearance for respondents.
Mr. Herbert E. Forrest, Washington, D. C., with whom Mr. Vincent B. Welch, Washington, D. C., was on the brief, for intervenor.
Before EDGERTON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Petitioner complains of orders of the Federal Communications Commission assigning certain UHF channels to Bakersfield, California, and of the Commission's failure to take action in certain other pending matters. We find no error. On the authority of Jacksonville Journal Co. v. Federal Communications Commission, 1957, 101 U.S.App.D.C. 12, 246 F.2d 699, a case presenting an essentially similar situation, the orders of the Commission will be


2
Affirmed.